Title: [May 1771]
From: Adams, John
To: 



      May 1st. 1771. Wednesday.
      
      
       Saturday I rode from Martins in Northborough to Boston on horse back, and from thence to Braintree in a Chaise, and when I arrived at my little Retreat, I was quite overcome with Fatigue. Next Morning felt better, and arose early and walked, up Pens Hill and then round, by the Meadow, home.
       After Meeting in the Afternoon Mr. Tudor and I rambled up the western Common, and took a View of a Place which I have never seen since my Removal to Boston. I felt a Joy, I enjoyed a Pleasure, in revisiting my old Haunts, and recollecting my old Meditations among the Rocks and Trees, which was very intense indeed. The rushing Torrent, the purling Stream, the gurgling Rivulet, the dark Thickett, the rugged Ledges and Precipices, are all old Acquaintances of mine. The young Trees, Walnutts and Oaks which were pruned, and trimmed by me, are grown remarkably. Nay the Pines have grown the better for lopping.
       This Evening at the Bar Meeting, I asked and obtained the unanimous Consent of the Bar to take Mr. Elisha Thayer of Braintree Son of Captn. Ebenr. Thayer Jur. as a Clerk. How few Years are gone since this Gentleman was pleased to call me a petty Lawyer at Majr. Crosbys Court. Now he is soliciting me to take his Son, and complementing &c. me, with being the first Lawyer in the Province, as he did, in express Words, tho it was but a Compliment, and if sincere in him was not true, but a gross Mistake, nay what is more remarkable still complimenting me with his Seat in the House of Representatives, as he did by assuring me in Words, that if I had an Inclination to come from Braintree, he would not stand in my Way.—Such are the Mistakes we are apt to make in the Characters of Men, and in our Conjectures of their future Fortune. This however is a wretched Tryumph, a poor Victory, a small Antagonist to defeat—And I have very few of this Kind of Conquests to boast of. The Governor tells of a vast No. of these Changes in Sentiment concerning him—and will be able to tell of many more.
      
      
       
        
   
   Young Thayer stayed in JA’s office less than two years, for in Feb. 1773 the members of the Suffolk bar voted that “the remaining part of Mr. Thayer’s three years [with JA] be dispensed with under the peculiar circumstances of his case, but not to be drawn into precedent” and not to prejudice the bar’s recommendation of Thayer to practice after another year (“Suffolk Bar Book,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 1st ser., 19 [1881–1882]:151). The “peculiar circumstances” no doubt related to Thayer’s health; he died early in 1774 (JA to Ebenezer Thayer, 25 April 1774, Tr in CFA’s hand, Adams Papers, Microfilms, Reel No. 114).


       
      
      

      May 2. 1771.
      
      
       The Tryumphs, and Exultations of Ezekl. Goldthwait and his pert Pupil Price, at the Election of a Register of Deeds, are excessive. They Crow like dunghill Cocks. They are rude and disgusting. Goldthwait says he would try the Chance again for 20 dollars, and he would get it by a Majority of 100 Votes even in this Town. Nay more he says, if he would be Representative and would set up he would be chose Rep. before Adams.—Adams the Lawyer dont succeed in the Interest he makes for People, he is not successfull.—N.B. very true!
       Price says to me, if you was to go and make Interest, for me to be Clerk in the Room of Cook, I should get it no doubt.
       These are the Insults that I have exposed myself to, by a very small and feeble Exertion for S. Adams to be Register of Deeds. Thus are the Friends of the People after such dangerous Efforts, and such successfull ones too left in the Lurch even by the People themselves. I have acted my sentiments, with the Utmost Frankness, at Hazard of all, and the certain Loss of ten times more than it is in the Power of the People to give me, for the sake of the People, and now I reap nothing but Insult, Ridicule and Contempt for it, even from many of the People themselves. However, I have not hitherto regarded Consequences to myself. I have very chearfully sacrificed my Interest, and my Health and Ease and Pleasure in the service of the People. I have stood by their friends longer than they would stand by them. I have stood by the People much longer than they would stand by themselves. But, I have learn’d Wisdom by Experience. I shall certainly become more retired, and cautious. I shall certainly mind my own Farm, and my own Office.
      
      
       
        
   
   In April Samuel Adams competed with Goldthwait for the office of register of deeds for Suffolk co. Goldthwait, who had tory leanings, had been elected “unanimously” for several successive terms and had won the recent election by 1123 votes to 467 (MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 2d ser., 14 [1900–1901]:47).


       
      
      

      May 3d. 1771. Fryday.
      
      
       Last Evening I went in to take a Pipe with Brother Cranch, and there I found Zeb. Adams. He told me, he heard that I had made two very powerfull Enemies in this Town, and lost two very valuable Clients, Treasurer Gray and Ezek. Goldthwait, and that he heard that Gray had been to me for my Account and paid it off, and determined to have nothing more to do with me. Oh the wretched impotent Malice! They shew their teeth, they are eager to bite, but they have not Strength! I despize their Anger, their Resentment, and their Threats. But, I can tell Mr. Treasurer, that I have it in my Power to tell the World a Tale, which will infallibly unhorse him—whether I am in the House or out. If this Province knew that the public Money had never been counted this twenty Year—and that no Bonds were given last Year, nor for several Years before, there would be so much Uneasiness about it, that Mr. Gray would loose his Election another Year.
       It may be said that I have made Enemies by being in the general Court. The Governor, Lieutenant Governor, Gray, Goldthwait, The Gentry at Cambridge, &c. are made my bitter Foes. But there is nothing in this. These People were all my Foes before, but they thought it for their Interest to disguise it. But Now they think themselves at Liberty to speak it out. But there is not one of them but would have done me all the Harm in his Power secretly before.
       
       This Evening Mr. Otis came into my Office, and sat with me most of the Evening—more calm, more solid, decent and cautious than he ever was, even before his late Disorders.—I have this Week had an Opportunity of returning an Obligation, of repaying an old Debt to that Gentleman which has given me great Pleasure. Mr. Otis was one of the 3 Gentlemen, Mr. Gridley and Mr. Thatcher were the other two, who introduced me to Practice in this County. I have this Week strongly recommended 14 Clients from Wrentham and 3 or 4 in Boston, to him, and they have accordingly by my Perswasion engaged him in their Causes, and he has come out to Court And behaved very well, so that I have now introduced him to Practice. This Indulgence to my own gratefull Feelings, was equally my Duty and my Pleasure.
       He is a singular Man. It will be amusing to observe his Behaviour, upon his Return to active Life in the Senate, and at the Bar, and the Influence of his Presence upon the public Councils of this Province. I was an Hour with him this Morning at his Office, and there he was off his Guard and Reserve with me. I find his Sentiments are not altered, and his Passions are not eradicated. The fervour of his Spirit is not abated, nor the Irritability of his Nerves lessened.
      
      
       
        
   
   In November and again in April JA had served on committees to protest or investigate Treasurer Harrison Gray’s conduct of his office (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1770–1771, p. 155, 220).


       
      
      

      May 9. 1771.
      
      
       From Saturday to Wednesday Morning I staid at Braintree, and rode, walked, rambled and roamed. Enjoyed a Serenity and Satisfaction to which I have been 3 Years a Stranger.
       Yet I have had upon my Mind, a puzzling perplexing affair. The Purchase of Elijah Belchers Homestead and two Pastures, has occasioned a Journey to Germantown, where I had not been for three Years, and which Mr. Palmer has made a little Paradise, to treat with Mrs. Palmer about Terms and Conditions, and many Walks about the Land, to see the Condition of the Fences &c. The Fences are in a ruinous Condition and require a large Expence for Repairs.
       Wednesday, after Court I waited on Dr. Gardiner, Secretary Fluker Flucker, Mr. Josa. Quincy Jur. and John Erving Jur. Esqr., and was very politely treated by each of those Gentlemen, each of them very readily agreeing, to take my single Note for the Money, and two of em Fluker and Quincy giving me Assignments of their Mortgages, in Exchange for my Note. A droll Adventure with Mr. Erving. He took my Note and gave me up Elijah Belchers for upwards of £56 Principleand Interest and seemed mightily pleased. In the Evening, upon seeing Mr. Greenleaf, I discovered that Deacon Palmer had never any Thing to do with this Debt, and that it was not in the List which I was to discharge. So that I had given my Note, without Authority, and to my own Prejudice. But, waiting the next Morning on Mr. Erving, and explaining the Facts to him, he very genteelly gave up my Note and took back that of Belcher.
       This Day arrived Hall from London with News of the Committment of the Mayor and Mr. Alderman Oliver to the Tower, by the House of Commons. I read this Morning in the English Papers and the Political Register for April, all the Proceedings against the Printers Thompson and Wheble, and vs. the Mayor and Alderman Wilks, and Oliver. What the Consequence will be, of these Movements, it is not easy to foresee or Conjecture. A Struggle, a Battle, so serious and determined, between two such Bodies as the House and the City, must produce Confusion and Carnage, without the most delicate Management, on both sides, or the most uncommon Concurrence of Accidents.
      
      

      Tuesday. May. 14. 1771.
      
      
       Yesterday came to Town with my Wife. A fine Rain all night. Captn. Bradford sent his Compliments, and desired me to meet the Clubb at his House this Evening which I did—Dr. Cooper, Mr. Lathrop, Otis, Adams, Dr. Greenleaf, Wm. Greenleaf, Dr. Warren, Thom. Brattle, Wm. Cooper, C. Bradford. A very pleasant Evening. Otis gave us an Account of a present from Dr. Cummings of Concord to Harvard Colledge Chappell of a brass Branch of Candlesticks, such as I. Royal Esqr. gave to the Representatives Room, and that it was sent to N. Hurds to have an Inscription engraven on it. The Inscription is
       
        In Sacelli hujusce ornatum et splendorem
        phosphoron hoc Munus, benigne contulit
        Cummings Armiger, Medicus concordiensis.
       
       Danforth. The Inscription was much faulted, by the Witts at Clubb—and as it was to be a durable Thing for the Criticisms of Strangers and of Posterity, it was thought that it ought to be altered.
       Dr. Cooper mentioned an old Proverb that an Ounce of Mother Wit, is worth a Pound of Clergy. Mr. Otis mentioned another which he said conveyed the same Sentiment—an Ounce of Prudence is worth a Pound of Wit. This produced a Dispute, and the sense of the Company was that the Word Wit in the 2d. Proverb, meant, the faculty of suddenly raising pleasant Pictures in the Fancy, but that the Phrase Mother Wit in the first Proverb meant, natural Parts, and Clergy acquired Learning—Book Learning. Dr. Cooper quoted another Proverb, from his Negro Glasgow—a Mouse can build an House without Timble— and then told us another Instance of Glasgows Intellect, of which I had before thought him entirely destitute. The Dr. was speaking to Glasgow about Adams Fall and the Introduction of natural and moral Evil into the World, and Glasgow said they had in his Country a different Account of this matter. The Tradition was that a Dog and a Toad were to run a Race, and if the Dog reached the Goal first, the World was to continue innocent and happy, but if the Toad should outstrip the Dog, the world was to become sinfull and miserable. Every Body thought there could be no danger. But in the Midst of the Career the Dog found a bone by the Way and stopped to knaw it, and while he was interrupted by his Bone, the Toad, constant in his Malevolence, hopped on, reached the Mark, and spoiled the World.
      
      
       
        
   
   John Cuming of Concord, Mass., was voted an honorary A.M. by Harvard in 1771; the present gift (lost in a fire in the 19th century) was only one of his benefactions to Harvard (Quincy, History of Harvard Univ.Josiah Quincy, The History of Harvard University, 2d. edn., Boston, 1860; 2 vols., 2:422–423; note by CFA in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:262). The inscription as recorded by JA might be translated “For the adornment and splendor of this Chapel, the Honorable Cummings, a physician of Concord, has presented this gift, a bearer of light.”


       
       
        
   
   Thus in MS. CFA silently corrects to “trouble,” but a better guess would be “Timber.”


       
      
      

      Wednesday May 15th. 1771.
      
      
       Argued before the Sessions the Question whether the Court had Authority by Law to make an Allowance of Wages and Expences, above the Fees established by Law to the Jurors, who tryed Captain Preston and the Soldiers. The two Quincys, Otis and Adams, argued. Otis is the same Man he used to be— 
         
          He spares nor Friend nor Foe, but calls to Mind
          like Doomsday, all the faults of all Mankind.
         
        He will certainly soon relapse into his former Condition. He trembles. His Nerves are irritable. He cannot bear Fatigue.—“Brother A. has argued so prodigiously like a Representative that I cant help considering him as the Ghost of one”—&c.
      
      
       
        
   
   The subject thus argued was explained and commented on by Josiah Quincy Jr. in an anonymous article in the Boston Gazette, 20 May 1771, which will also be found in Quincy’s ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., p. 382–386. The trials of Preston and the soldiers had for the first time in the history of the Massachusetts courts required keeping the jury together for more than one day, and the Superior Court therefore “Ordered, that it be recommended” to the Court of General Sessions to make “a reasonable Allowance”of money to the jurors for their protracted service. The jurors then petitioned for this allowance, but the Court of Sessions “having a Doubt of their Power touching the Grant of the Prayer thereof, ordered the Petition to stand over for Argument at the Sessions in April.” The argument took place on 15 May, as JA records, and required the whole day. The prayer was refused on the ground “that the only Power of the Sessions to grant Monies must be derived from provincial Law,” and certainly not from an order or recommendation of the Superior Court. The itemized bill for lodging and subsisting the jurors in the soldiers’ trial, a highly interesting document, is printed by John Noble in Col. Soc. Mass., Pubns.Colonial Society of Massachusetts, Publications., 5 (1902):59–60.


       
       
        
   
   On 7 May Otis had been elected a Boston representative to the General Court in the place of JA.


       
      
      

      Wednesday. May 22. 1771.
      
      
       At Plymouth. Put up at Wetheralls, near the County House—lodged with Mr. Angier, where we had a Chamber wholly to ourselves—very still and retired—very serene and happy. Mrs. Howland and her Family, I hear are very much grieved, and hurt, and concerned about my passing by their House. But my Health is my Excuse of all my Removals. I am not strong enough to bear the Smoke and dirt, and Noise, of Howlands, and their late Hours at night.—Heard of the Election of Coll. Edson at Bridgwater, and Coll. Gilbert of Freetown. Which proves to me, that the System of the Province will be different, this Year, from what it was the last. The House was very near equally divided, the whole of the last Session, and these two Members will be able to make a ballance in favour of Timidity, Artifice, and Trimming. How easily the People change, and give up their Friends and their Interest.
      
      

      1771. Wednesday 29. May.
      
      
       General Election. Went to Boston and to Cambridge, and returned to Boston at night.
      
      

      1771. Thurdsday May 30.
      
      
       Mounted my Horse for Connecticutt. Stopped, and chatted an Hour with Tom Crafts who is very low with Rheumatism and an Hectic, but the same honest, good humoured Man as ever. Stopped again at little Cambridge at the House by the Meeting House, and gave my Horse Hay and Oats, at Mr. Jacksons. Rode alone. My Mind has been running, chiefly upon my Farm and its Inhabitants and Furniture, my Horses, Oxen, Cows, Swine, Walls, Fences &c. I have in several late Rambles very particularly traced, and pursued every Swamp and Spring upon the North Side of Penns Hill from its Sourse to its Outlet. And I think if I owned the whole of that Side of the Hill I could make great Improvements upon it, by Means of Springs, and Descents and falls of Water.
       The first is the Swamp in the Pasture, by John Curtis, which my father gave me, which Swamp is fed by Springs which come from Land that was Curtis’s. This Swamp discharges its Waters two Ways. The first is by a range of low, wet, rocky ground, which runs down directly to Plymouth Road, near S. Curtis’s Lane, and the Bars of my new Pasture, and therefore flows down Pens hill in Wash. The other turns round and runs down into a Meadow in the lower Part of the Pasture, I purchased of Curtis, and from thence flows thro a range of low Land of S. Curtis into Bridgwater Road, and so in great freshitts, and plentifull Rains, flows down across the Road into my Pasture, and Coll. Verchilds, and mine again and Jo. Fields, into the fresh Meadow and Brook.
       In the next Place there is a Spring, a living Spring never dry, which originates in my new Pasture opposite S. Curtis’s lane. It arises directly beneath a great Rock, and flows in a Rivulet, down, thro S. Pennimans Land, and the narrow Lane, and Nat. Belchers and into my Meadow, which was Deacon Belchers, and then into Deacon Belchers Pond and thence thro Mrs. Vesey, Bass, Gay, Ruggles, Winslow, Peter Adams across the Road, and over Peter Adamss Meadow and into the Brook by Major Millers Bridge.
       Now the Questions are, what Improvement could I make of these Courses of Water, if I owned the whole North Side of the Hill? And what Improvements can I make with what I own already.
       I can clear my Swamp, and cutt a Ditch through it and extend that Ditch down to my Pasture Barrs, along the low, rocky, Spungy Valley there.
       Then I can cutt another Ditch, down to the lower Part of my Pasture, and another Ditch thro the Meadow there, and if there was a Ditch to communicate with it, thro S. Curtis’s Land, down to the long slough in the Road on one side of the Causey opposite to my Pasture, a Gutter might be opened directly into my Pasture, or it might be carried round by a Channell in the Road along side of the Causy, by my Pasture and Verchilds, and all turned directly into my four Acres, and Orchard— and carried all round the Walls of that and shed upon the Land as I pleas’d. And as to the other Spring and Rivulet, I might make a Dam just within my Meadow and turn half the Water, by a Channell, round by Nat. Belchers Wall and by my Wall against the Street and round by the House, and thence down into the Pond, and the other half, round the Side of the bushy Pasture Hill, so as to oose over several Acres there before it fell down into the Pond.
       Rode along to Captn. Brewers in Waltham, and turned my Horse out to Pasture, about 11. O. Clock perhaps, so that I have spent the forenoon in getting about 9 Miles. I rode this forenoon from little Cambridge to Brewers, with Mr. Ruggles of Roxbury, the Butcher, and I find him my Relation.—His Mother, who is still living above 70, is Sister to my Grandmother, Aunt Fairfield, Aunt Sharp, and Aunt Ruggles of Rochester, and Parson Ruggles of Rochester, and the Butchers Father were Brothers, so that Tim and he are very near— both by fathers and Mothers side. We talked about Family, Cattle fat and lean, and Farms, and Improvement of Land &c. He says that Roxbury People make no Profit, by carting Dung out of Boston, it must be done every Year, and they must put on 10 Load to an Acre, which will cost them 12 or 15£ in Boston besides the Labour of Carting, and when all this is done, they may get 30 Hundred of Hay— besides after feed. Roxbury People dont dung their Grass Land so much as they used to do—for of late Years they have got more into gardening, and 4 or 5 Acres of Garden takes all the dung they can get. Dr. Davis, he says, dungs his Close vs. Warrens, but little. The Wash helps it, and he dont feed it till quite Winter.
       Dined at Brewers, and spent good Part of the Afternoon there. A vast Drove of fat Cattle went by while I was there from the River Towns. Rode from Brewers to Munns in Sudbury, where I drank Tea and put out my Horse to Pasture, and put up myself for the Night.
       Spent the Evening at Munns, in Conversation with him about the Husbandry of the River Towns, Hatfield, Deerfield, Springfield, Northampton and Hadley, &c. and about Captn. Carvers Journal of his Travells in the Wilderness, among the Savages in search of the South sea.
       The Farmers upon Connecticutt River, fat their Cattle on the very best of English Hay, and Oats and Pees, ground to meal. They would not digest the Corn whole, so they grind their Provender. One of the great Farmers, will fatten 20 Head of Cattle in a Year, and it is the whole Business of one Man to take the care of em—to feed, Water, and curry them. They give an Ox but little Provender at first, but increase the Quantity till an Ox will eat a Peck at a Time, twice a day. The County of Hampshire is the best Place to send to for Stock—Oxen, Cows, Horses, young Cattle of all Ages, their Breed is large and ex­cellent and store Cattle are much cheaper there than below.—Lodged at Muns.
      
      
       
        
   
   Now Brighton.


       
       
        
   
   For reasons only partly apparent, CFA omitted in his text of the Diary all the rest of the present entry, together with all of the entry of the following day except the last six words.


       
       
        
   
   This passage may be elucidated as follows: JA’s maternal grandmother was Ann (White) Boylston, and her sisters, the various aunts mentioned here, were of course his great-aunts, one of whom had married the late Rev. Timothy Ruggles of Rochester, father of “Tim” Ruggles, the well-known soldier, judge, and loyalist, of Hardwick. Another White sister had evidently married the father of JA’s chance acquaintance, Ruggles the Roxbury butcher, who was thus a double first cousin of the younger Timothy.


       
       
        
   
   Jonathan Carver’s Travels through the Interior Parts of North-America, in the Years 1766, 1767, and 1768, was not issued until 1778, and then in London after tedious difficulties with the Board of Trade and Plantations, instead of in Boston as the author had at first hoped (Travels, p. xiii–xiv; DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.). A native of Weymouth, Carver for a time kept his friend Edmund Quincy informed of his plans after sailing to England early in 1769, where he was to remain the rest of his life. Several of his letters written to Quincy in 1769 have come to rest in the Adams Papers. In one of them, dated at London, 2 Aug. 1769, he reports:


        
         
          
           “I have sold my Journals and Plans to the Booksellers in London For Thirty Guineas down and on the sale of every 250 Copies in N. America am to receive ten Guineas more let it amount to what number it will in the same proportion, and a reserve of Forty Books neatly Bound to dispose of among my friends, tis now making ready for the Press and with the Plans and cutts annexed tis thought it will be a prety Elegant piece of work considering the subject being the first English Journal ever printed of so extensive Travels in the interiour parts of North America. The many late discoveries and writings of Countries much more frequent of late Years then formerly which continually fill the presses here has greatly lessened the Prices of all Manuscripts on those subjects. I beleave such a Journal ten Years ago would have sold for six times the money.”
          
         
        
        
   
   It seems very likely that JA met Carver, and saw his MS journal, when Carver was in Boston upon his return from the West in 1768.


       
      
      

      1771. May 31. Fryday.
      
      
       A fair, soft, pleasant Morning.—I believe the Peasants round about the Town of Boston are as contracted, in their Views and Notions, as any People in the Province. On the North Side of Charlestown Ferry, their Lands are divided into little Strips and they spend the whole Year in providing for a few Cows and in carrying their Milk in Bottles over the ferry and Wheeling it about the Town of Boston. On the South Side of the Neck, they raise Garden Stuff and Hay, for the Market. But they have less Conversation with Travellers And Strangers, and therefore less Civility, Knowledge &c. than Countrymen at a greater Distance.—Turned out my Horse at Coll. Williams’s Marlborough. Dined at Martins, Northborough, where I met with my Class Mate Wheeler of George Town the Episcopal Priest. He says the Deer in St. James’s Park are as tame as Catts, they will come up to you and eat any Thing out of your Hands. There is a large Number of them in the Park, and it is a rare Thing to have one of them stolen or kill’d. It is transportation to do Either. So there is a Number of Swans upon the Thames, none of em get killed, nor any of their Eggs destroyed.— Mr. Wheeler informed me, that Coll. Lithgow of George Town, had a Son which he designed to get me to take. He is 20 Years of Age, has studied Latin with Mr. Wheeler, but has never been at Colledge, &c. He gives a pitifull Account of our Classmate, his Brother Bayley Bailey, and his Wife, their want of Oeconomy, and their wretched Living, &c.—Oated, and drank Tea at Furnaces, lodged at Mr. Putnams in Worcester.
      
     